THE COURT.
[1] On the authority of the decision of this court in Rucker
v. Superior Court, ante, p. 683 [286 P. 732], in which the opinion was this day filed, the petition for writ of mandate is this day denied.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 22, 1930, and an application by petitioners to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 22, 1930.
 *Page 1